 313316 NLRB No. 72MASTER APPAREL CORP.1The Respondent's failure to file a request for review of the Act-ing Regional Director's Decision and Direction of Election con-
stitutes a waiver of its right to raise the no-hearing issue in this un-
fair labor practice proceeding. NLRB v. Louisiana Industries, 414F.2d 227, 228 (5th Cir. 1969); Sec. 102.67(f) of the Board's Rules.Master Apparel Corporation and Furniture Work-ers Division, I.U.E., Local 282, AFL±CIO. Case26±CA±16522February 15, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGUpon a charge filed on November 14, 1994, theGeneral Counsel of the National Labor Relations
Board issued a complaint on November 29, 1994, al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 26±RD±813. (Official no-
tice is taken of the ``record'' in the representation pro-
ceeding as defined in the Board's Rules and Regula-
tions, Secs. 102.68 and 102.69(g); Frontier Hotel, 265NLRB 343 (1982).) The Respondent filed an answer
admitting in part and denying in part the allegations in
the complaint.On January 23, 1995, the General Counsel filed aMotion for Summary Judgment. On January 25, 1995,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. On February 8, 1995, the
Respondent filed a response.The Board has delegated its authority in this pro-ceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certification on
the basis of its objection to the election in the rep-
resentation proceeding. In addition, in its response to
the Notice to Show Cause, the Respondent contends
that the Acting Regional Director failed to hold a hear-
ing prior to finding that a question concerning rep-
resentation existed and directing the election.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Somerville,
Tennessee, has been engaged in the manufacture of
pants.During the 12-month period ending October 31,1994, the Respondent, in conducting its business oper-
ations, sold and shipped from its facility goods valued
in excess of $50,000 directly to points outside the
State of Tennessee. During the same period, the Re-
spondent purchased and received at its facility, goods
valued in excess of $50,000 directly from points lo-
cated outside the State of Tennessee. We find that the
Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 12, 1994, theUnion was certified on July 6, 1994, as the collective-
bargaining representative of the employees in the fol-
lowing appropriate unit:All production and maintenance employees em-ployed by Respondent at its Somerville, Ten-
nessee facility, excluding all office clerical em-
ployees, watchmen and guards, and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout November 4, 1994, the Union, by letter, re-quested the Respondent to bargain and, since about
November 9, 1994, the Respondent has refused. Wefind that this refusal constitutes an unlawful refusal to
bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSIONOF
LAWBy refusing since November 9, 1994, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Master Apparel Corporation, Somerville,
Tennessee, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with Furniture Workers Di-vision, I.U.E., Local 282, AFL±CIO as the exclusive
bargaining representative of the employees in the bar-
gaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All production and maintenance employees em-ployed by Respondent at its Somerville, Ten-
nessee facility, excluding all office clerical em-
ployees, watchmen and guards, and supervisors as
defined in the Act.(b) Post at its facility in Somerville, Tennessee, cop-ies of the attached notice marked ``Appendix.''2Cop-ies of the notice, on forms provided by the RegionalDirector for Region 26, after being signed by the Re-spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with FurnitureWorkers Division, I.U.E., Local 282, AFL±CIO as the
exclusive representative of the employees in the bar-
gaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All production and maintenance employees em-ployed by us at our Somerville, Tennessee facil-
ity, excluding all office clerical employees, watch-
men and guards, and supervisors as defined in the
Act.MASTERAPPARELCORPORATION